                          UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

  NAKIA COX,
                                                   Case No.: 1:18-cv-00008-BLW

         Plaintiff,
                                                   MEMORANDUM DECISION AND
          v.                                       ORDER

  CORIZON CORRECTIONAL HEALTH
  SERVICES, DR. JOHN MIGLIORI,
  RONA SIEGERT, GRANT ROBERTS,
  SAMUL PIERSON, JOE CARDONA,
  DR. MENARD, and WARDEN JAY
  CHRISTENSEN,

         Defendants.



                                    INTRODUCTION

       Before the Court is Plaintiff’s Motion for Preliminary Injunction Pursuant to

F.R.C.P. 65. Dkt. 18. Having reviewed the parties’ briefing, as well as the record in this

case, the Court has determined that oral argument is unnecessary. Accordingly, the Court

enters the following Order.

                                  LEGAL STANDARD

       A Rule 65 preliminary injunction may be granted if the moving party demonstrates

the following elements: (1) that the moving party will suffer irreparable injury if the relief

is denied; (2) that the moving party will probably prevail on the merits; (3) that the




MEMORANDUM DECISION AND ORDER - 1
balance of potential harm favors the moving party; and (4) that the public interest favors

granting relief. Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008);

Doe v. Kelly, 878 F.3d 710, 719 (9th Cir. 2017). “Because a preliminary injunction is an

extraordinary remedy, the movant's right to relief must be clear and unequivocal.”

Dominion Video Satellite v. Echostar Satellite Corp., 269 F.3d 1149, 1154 (10th Cir.

2001).

         The purpose of a preliminary injunction is to preserve the status quo if the balance

of equities so heavily favors the moving party that justice requires the court to intervene

to secure the positions of the parties until the merits of the action are ultimately

determined. University of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Where, as here,

a party seeks a mandatory preliminary injunction, the court must deny such relief “unless

the facts and law clearly favor the moving party.” Stanley v. Univ. of S. Cal., 13 F.3d

1313, 1320 (9th Cir.1994) (internal quotation marks omitted).

         In deciding whether to issue a preliminary injunction, the Court “is not bound to

decide doubtful and difficult questions of law or disputed questions of fact.” Int'l

Molders' and Allied Workers' Local Union No. 164 v. Nelson, 799 F.2d 547, 551 (9th

Cir.1986). Because the first element—likelihood of success on the merits—is “a

threshold inquiry, when a plaintiff has failed to show the likelihood of success on the

merits, [a district court] need not consider the remaining three.” Garcia v. Google, Inc.,

786 F.3d 733, 740 (9th Cir. 2015) (internal quotation marks omitted). The Court begins

its analysis there.



MEMORANDUM DECISION AND ORDER - 2
                                          ANALYSIS

          In his Amended Complaint, Mr. Cox alleges that an outside specialist, Dr. Bunt,

diagnosed him with Thoracic Outlet Syndrome (“TOS”) and recommended surgery to

address the condition. Dkt. 7 at 7. Mr. Cox alleges Defendants then failed to authorize

and provide surgery as recommended, instead sending him to another doctor who

diagnosed him with Complex Regional Pain Syndrome (“CRPS”) and recommended

alternative treatment. Id. at 8. As a result, Plaintiff alleges he suffers pain and blockage of

his arteries, and that he lives with fear of blood clots, stroke, or heart attack. Id. Now, Mr.

Cox seeks mandatory injunctive relief that he be “sent to an outside doctor, a specialist in

his field of medicine, to be tested, diagnosed, and treated for his medical condition,”

which he alleges is TOS, not CRPS, as diagnosed by Defendants. Dkt. 18 at 13, 16. He

further asks the court to order the IDOC to follow the recommendations of the outside

specialist and submit a remedial plan to cure the symptoms he alleges in his Amended

Complaint. Id. Although Mr. Cox has alleged sufficient facts to survive the Court’s initial

screening pursuant to 28 U.S.C. § 1915A, he does not present enough evidence to

establish a likelihood of success on the merits to justify mandatory preliminary injunctive

relief.

    1. Mr. Cox Does Not Establish a Likelihood of Success on the Merits

          A motion for preliminary injunction that “orders a responsible party to ‘take

action’” is a request for a mandatory preliminary injunction, which requires a more

significant factual showing from Mr. Cox. Marlyn Nutraceuticals, Inc. v. Mucos Pharma



MEMORANDUM DECISION AND ORDER - 3
GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (citation omitted). As the Ninth Circuit

has cautioned, a mandatory injunction “goes well beyond simply maintaining the status

quo pendente lite [and] is particularly disfavored.” Garcia, 786 F.3d at 740. Mr. Cox

therefore faces a heightened burden to show “that the law and facts clearly favor h[is]

position, not simply that []he is likely to succeed.” Id. Furthermore, to prevail on a claim

that he was denied adequate medical care in violation of the Eighth Amendment, Mr. Cox

must establish that Defendants were deliberately indifferent to his “serious” medical

needs. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). Deliberate indifference is

shown only where an official “knows of and disregards an excessive risk of inmate health

and safety....” Farmer v. Brennan, 511 U.S. 825, 835 (1994).

       Mr. Cox bases his Eighth Amendment claim on a difference of medical opinion

between Dr. Bunt, who initially recommended surgery and a referral to an outside pain

specialist, and Defendants Dr. Migliori, Mr. Pierson, Mr. Roberts and Ms. Seigert, who

collectively carried out an alternate course of treatment. Dkt. 10 at 6. But a difference of

medical opinion between doctors over medical treatment does not amount to deliberate

indifference to a serious medical need. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.

1989). “[T]o prevail on a claim involving choices between alternative courses of

treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner's health.” Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir.

2004). Mr. Cox has not pointed to any evidence to suggest any individual Defendant



MEMORANDUM DECISION AND ORDER - 4
made a decision that was “medically unacceptable” or that “conscious[ly] disregard[ed]

an excessive risk” to his health and safety.

       On the contrary, Defendants have submitted evidence to show that Mr. Cox’s

treatment plan was reasonable under the circumstances. For example, Defendants have

pointed to the fact that Dr. Migliori is an expert in treating chronic pain, and that Mr. Cox

has responded well to some of the treatments he has received. Dkt. 21 at 7-9. Defendants

also introduce evidence which suggests Mr. Cox’s original diagnosis came from a doctor

who was “not an expert in the field,” and that CRPS is a “poorly understood condition”

that is difficult to diagnose and treat. Dkt. 21-1 at 3. Mr. Cox does not refute these claims

with any evidence of his own. In all, the evidence accompanying Mr. Cox’s Amended

Complaint and Motion for Preliminary Injunction favors the Defendants, rather than Mr.

Cox. He has therefore failed to meet the heavy burden required to show a likelihood of

success on the merits that would justify mandatory preliminary injunctive relief.

        Not only does Plaintiff fail to demonstrate a likelihood of success on the merits of

his claim, he also fails to show that he is likely to suffer irreparable injury if a preliminary

injunction does not issue. There is no evidence in the record that Mr. Cox’s pain is

increasing, or that he will suffer further significant harm if he does not receive the

treatment he seeks. See generally Dkts. 7, 18. Instead, Dr. Migliori who has significant

experience in pain management submits that Mr. Cox “is not at any risk of harm—

imminent, irreparable, or otherwise—and an off-site referral would very likely result in a

recommendation to attempt the very treatments he is now receiving.” Dkt. 21-1 at 5.



MEMORANDUM DECISION AND ORDER - 5
Because Mr. Cox does not present any evidence which would indicate he will suffer

irreparable harm from his current course of treatment, the Court finds this factor also

weighs against granting a mandatory preliminary injunction.

       Where Plaintiff fails to establish either a likelihood of success on the merits or a

likelihood of irreparable injury in the absence of preliminary injunctive relief, his Motion

lacks merit, and should be denied.

                                          ORDER

       IT IS ORDERED:

       1.     Defendant’s Motion for Preliminary Injunction Pursuant to F.R.C.P. 65

              (Dkt. 18) is DENIED.



                                                  DATED: February 27, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
